Citation Nr: 1001314	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 (2008), based on 
L4-L5 laminectomy/discectomy with hospitalization from 
November 30, 2007 through December 2, 2007, and convalescence 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, adjudicating a claim for service connection for PTSD 
and a claim for a temporary total evaluation based on 
convalescence following L4-L5 laminectomy/diskectomy.  

The psychiatric disorder claim on appeal was thus previously 
characterized as one simply for service connection for PTSD.  
However, in a recent judicial precedent, the U.S. Court of 
Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD include claims for service 
connection for all psychiatric disabilities reasonably raised 
by the Veteran or the evidentiary record, based on the 
inherent unreasonableness of imputing self-knowledge of 
mental conditions from which the Veteran may be suffering.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims file 
bears medical records with diagnoses of other psychiatric 
disorder(s).  The psychiatric disorder claim on appeal has 
accordingly been restyled as one for service connection for a 
psychiatric disorder to include PTSD.  

The Veteran testified at a videoconference hearing in Salt 
Lake City, Utah, before the undersigned Veterans Law Judge in 
January 2009.  A transcript is of record.  At the January 
2009 hearing, now reduced to writing, the Veteran withdrew 
his claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Accordingly, there is no longer a case in controversy for 
review by the Board as to that issue, formerly on appeal.

Additional appealed claims of entitlement to an increased 
rating for lumbosacral strain, an increased rating for a 
right knee disorder, service connection for a cervical disk 
disorder, service connection for a left knee disorder, and 
service connection for left peroneal nerve palsy, are the 
subject of a separate Board decision, based on the Veteran's 
having testified at two Board hearings as to those issues, in 
July 2007 before another Judge as well as the above-noted 
hearing in January 2009 before the undersigned Judge, to 
address those claims.  A separate Board decision was required 
to address those other appealed claims, to be signed by a 
panel of three Veterans Law Judges.  

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

The Veteran's L4-L5 laminectomy/diskectomy performed in 
November 2007 or December 2007, and associated convalescence 
thereafter, were unrelated to his service-connected 
lumbosacral strain.  


CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating 
based on need for a period of convalescence following 
hospital treatment in November or December 2007, consisting 
of L4-L5 laminectomy/diskectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC).  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claim on appeal 
for a temporary total rating for convalescence pursuant to 
38 C.F.R. § 4.30,  herein adjudicated, have been 
accomplished.


The RO issued a VCAA letter in January 2008 addressing the 
claim for a temporary total convalescent rating for an 
interval following the Veteran's November or December 2007 
L4-L5 laminectomy/diskectomy, prior to its initial 
adjudication of that claim in July 2008.  The VCAA letter 
effectively satisfied all notice requirements of the VCAA.  
The letter informed of the evidence required to substantiate 
the claims for a temporary total disability rating pursuant 
to 38 C.F.R. §  4.30.  It also informed what evidence VA 
would seek to provide and what evidence the Veteran was 
expected to provide.  Also by this letter, the Veteran was 
requested to inform of any additional evidence pertinent to 
his claim.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that he advise of any VA and/or private 
medical sources of evidence pertinent to his claim, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service, in support of the claim.  The Veteran replied 
regarding VA treatment, and also submitted some records in 
evidence.  The RO then duly requested evidence from these 
sources, and informed the Veteran of these efforts by rating 
decision, SOC, and SSOC.  He was duly informed by the rating 
decision, SOC, and SSOC, of the evidence obtained in support 
of his claims, and thus by implication of evidence not 
obtained.  

VA examination records and STRs have been obtained and 
associated with the claims folders.  The Veteran has noted 
that his service treatment records as contained within the 
claims file might not be complete.  The Veteran's complete 
service personnel records also could not be obtained.  
However, official military sources have ruled out the 
availability of additional service personnel records or 
service treatment records.  When a veteran's records have 
been lost or destroyed, the VA has an obligation to search 
for alternative records which support the 

Veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board believes these obligations have been completed in this 
case, including with inquiry to the Veteran for pertinent 
evidence to support his claims as they may relate to service.  
However, the Veteran has not indicated the existence of any 
such additional pertinent evidence.  There is no indication 
that pertinent VA records have not been obtained.  All 
records received were associated with the claims folders, and 
again, the Veteran was duly informed of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  He was adequately informed of the importance 
of obtaining all relevant records.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist the appellant in the development of his claims herein 
adjudicate.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board's decision herein denying a temporary total rating 
based on convalescence following lumbar disk surgery relies 
on a separate Board decision finding that an increased 
evaluation for service-connected lumbosacral strain is not 
warranted because that disorder resolved without residuals 
and current lumbar degenerative disk disease is unrelated to 
that service-connected lumbosacral strain.  Hence, notice and 
assistance required for that increased rating claim was also 
indirectly pertinent to the claim for a temporary total 
rating herein adjudicated.  The Board in that separate 
decision found such notice and assistance properly and 
satisfactorily completed, including pursuant to the VCAA.  

Social Security Administration (SSA) records were also 
obtained in thismatter, in furtherance of those claims.  
Hence, SSA records have been obtained in furtherance of the 
current appeal and to inform the instant adjudication as 
well. 

The Veteran testified at a Board hearing to address his claim 
on appeal.  He and his authorized representative also 
supported his claim with submitted written statements.  There 
is no indication that the Veteran desired to further address 
his claim but was denied an opportunity to do so.  


II.  Claim for a Temporary Total Rating for Convalescence 
following
L4-L5 Laminectomy/Diskectomy Performed in 
November or December 2007

The Veteran contends that he should receive a temporary total 
disability rating for his period of needed convalescence 
following an L4-L5 laminectomy diskectomy he underwent in 
November or December 2007.  

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30 (2009).

In this case, as determined by the Board in a separate 
decision addressing the Veteran's appealed claim for an 
increased evaluation for lumbosacral strain, the weight of 
the evidence is to the effect that the Veteran's service-
connected lumbosacral strain has been resolved without 
disabling residuals for the entire rating period beginning 
March 25, 2003, and that this service-connected disorder is 
unrelated to the Veteran's lumbar degenerative disk disease.  

Accordingly, the weight of the evidence is against 
entitlement to a temporary total convalescent rating for any 
convalescent period following surgery for treatment of that 
lumbar degenerative disk disease.  38 C.F.R. § 4.30.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

A temporary total disability rating, based on L4-L5 
laminectomy/diskectomy in November or December 2007 with 
hospitalization and convalescence thereafter, is denied.  


REMAND

Based on the Clemons decision, the Board is compelled to 
develop this case with an additional VA examination for 
compensation purposes to address any current psychiatric 
disorders and their etiology as related to service.  That is 
particularly the case where, as here, diagnoses of 
psychiatric disorders and/or personality disorders have 
varied over the years since service.  

The Veteran alleges that he suffers from PTSD as a result of 
an incident in service.  At his January 2008 hearing before 
the undersigned Judge, he testified that while he was on 
board the USS Mobile on November 21, 1985, a fellow sailor, a 
fireman, received a serious head injury, and that sailor died 
on November 26, 1985.  The Veteran added that he knew this 
man, that they were friends, and that they had eaten lunch 
together.  The Veteran added that he was present when this 
fellow sailor was injured when a pipe hit him on the head, 
adding that he in essence witnessed the man bleeding to 
death.  The Veteran contended that he had served aboard the 
USS Mobile continuously between November 5, 1985, and April 
13, 1988.   

Through official channels, the RO has confirmed that a 
sailor, a fireman aboard the USS Mobile, did suffer an injury 
on November 21, 1985, and did die on November 26, 1985.  
Necessarily, any acquaintance between that individual and the 
Veteran cannot be verified through official channels, and the 
Veteran has produced no evidence to corroborate his asserted 
friendship with that sailor prior to his death.  

The Veteran has noted that his service treatment records as 
contained within the claims file might not be complete.  His 
complete service personnel records also could not be 
obtained.  However, official military sources have ruled out 
the availability of additional service personnel records or 
service treatment records.  Those service personnel records 
which have been obtained support his stationing aboard the 
USS Mobile between December 23, 1985, until his service 
separation in April 1988.  To support his contention that he 
was aboard the USS Mobile at the time of the other sailor's 
injury and death, the Veteran calls attention to his report 
of medical history, dated in April 1988, which indicates that 
the report was completed aboard the USS Mobile.  The 
Veteran's separation document, DD Form 214, similarly 
establishes that he was stationed aboard the USS Mobile when 
he was discharged in April 1988.  A December 23, 1985, 
service personnel record establishes that he was then 
stationed aboard the USS Mobile.  A February 1986 military 
justice record also establishes that the Veteran was aboard 
the USS Mobile that month, while the ship was at sea, with 
punishment including that he was restricted to the ship for a 
period of 15 days.  

In essence, VA cannot prove or disprove that the Veteran was 
stationed aboard the USS Mobile in November 1985, and thus 
cannot prove or disprove whether he was present when that 
fellow sailor was injured and subsequently died in November 
1985.  

The Veteran has not alleged that he received treatment for 
psychiatric disability in service, nor has he alleged 
particular functional difficulties with onset in service 
which would have been signs or symptoms of psychiatric 
impairment as related to his claimed PTSD.  He calls 
attention to a report of medical history dated in April 1988, 
on which boxes are checked endorsing "frequent trouble 
sleeping" and "nervous trouble of any sort."  His service 
separation examination in May 1988 provided a finding that he 
was then psychiatrically normal.  He also submitted a copy of 
a letter reportedly written home to his father while he was 
in service.  While the letter makes mention of the Veteran's 
having lost his mother, it does not address any stressful 
experiences related to service.  

The claims file contains some past VA treatment records 
carrying a diagnosis of PTSD, but recent VA treatment records 
do not provide a confirmed diagnosis of PTSD.  The Veteran 
has yet to be afforded a VA examination to address whether he 
has PTSD or any other psychiatric disorder related to 
service.  Under the circumstances of this case, the Board 
believes it appropriate to obtain such an examination, to 
address these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VCAA letter.  
Ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act (VCAA) and its 
implementing regulations, to include advising 
the Veteran of the evidence necessary to 
substantiate his claim for service connection 
for a psychiatric disorder to include PTSD.  
The notice should make clear that additional 
issues being considered on appeal are those 
of entitlement to service connection for any 
additional psychiatric conditions reasonably 
raised by the Veteran or otherwise indicated 
by the record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The notice should also 
inform of the evidence necessary to 
substantiate his claims for service 
connection for psychiatric disorders on a 
direct basis, as well as for PTSD, and what 
evidence he is to provide and what evidence 
VA will attempt to obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

2.  The Veteran should also be asked to 
provide information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already 
been obtained, in furtherance of his 
psychiatric disorders claims.  He also should 
be advised that mental illness from which he 
may suffer need not necessarily be PTSD in 
order to be related to service (see Clemons, 
supra), and he should accordingly be 
encouraged to assist in obtaining extant 
records of treatment or evaluation for any 
mental illness.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

3.  Thereafter, arrange for a VA psychiatric 
examination, providing the examiner with a 
statement of the presumed in-service 
stressors consisting of the Veteran having 
briefly known and possibly witnessed the 
death of a fellow sailor, as discussed in the 
body of this remand, below.  The claims file 
must be made available for review in 
conjunction with any examination, and any 
examination report should reflect such 
review.  All necessary tests should be 
performed.  The examiner should address the 
following matters.

a.  The examiner should provide a 
diagnosis for all acquired psychiatric 
disorders present.   

b.  If PTSD is found in accordance with 
the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV), 
the examiner should so state, and if 
so, the examiner should address whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the PTSD is due to an 
in-service stressor incident; or 
whether such causation is unlikely 
(i.e., less than a 50-50 degree of 
probability).
 
c.  If other psychiatric disorders are 
present, then for each of those 
additional psychiatric disorders (one 
or more), the examiner should opine 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder 
originated in or is causally related to 
service; or whether such origin or 
causation is unlikely (i.e., less than 
a 50-50 degree of probability).  

d.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
Veteran, and consider both documented 
evidence of any history of disorder, as 
well as absence of any such history 
over any relevant time periods.  The 
examiner should also consider other 
factors which may affect a 
determination of etiology as related to 
service.

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

f.  Any opinion provided should include 
discussion of specific evidence of 
record.  If any questions cannot be 
answered without resorting to pure 
speculation, the examiner must provide 
a complete explanation why those 
questions cannot be answered.  

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


